                     Case 2:20-mj-00392-BAT
AO 106 (Rev. 04/10) Application                                  Document
                                for a Search WarranW 0RGLILHG:$:'   1 Filed 07/01/20 Page 1 of 13


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Western District
                                                      __________        of Washington
                                                                 District  of __________

             In the Matter of the Search of                             )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )          Case No.        MJ20-392
     One (1) SUBJECT PARCEL bearing confirmation                        )
      no. 9505 5127 4626 0176 8946 50, more fully                       )
               described in Attachment A                                )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
See Attachment A, incorporated by reference.

located in the             Western                District of            Washington              , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Offense Description
           21 U.S.C. § 841                         Distribution of Controlled Substances & Unlawful Use of Communication Facility,
           21 U.S.C. § 843                         (U.S. Mails) to Distribute Controlled Substances.

          The application is based on these facts:
          ✔ See Affidavit of Postal Inspector Mitchel Vanicek, continued on the attached sheet.

              Delayed notice of      days (give exact ending date if more than 30 days:                                  LVUHTXHVWHG
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

   3XUVXDQWWR)HG5&ULP3WKLVZDUUDQWLVSUHVHQWHG     ✔ E\UHOLDEOHHOHFWURQLFPHDQVRU     WHOHSKRQLFDOO\UHFRUGHG


                                                                                                Applicant’s signature

                                                                                      Mitchel Vanicek, Postal Inspector USPIS
                                                                                                Printed name and title

      7KHIRUHJRLQJDIILGDYLWZDVVworn to before me and signed in my presenceRU
      7KHDERYHQDPHGDJHQWSURYLGHGDVZRUQVWDWHPHQWDWWHVWLQJWRWKHWUXWKRIWKHIRUHJRLQJDIILGDYLWE\WHOHSKRQH

Date:       7/1/2020
                                                                                                   Judge’s signature

City and state: Seattle, Washington                                               Brian A. Tsuchida, United States Magistrate Judge
                                                                                                Printed name and title


  USAO 2020R00527 [VONG to NGUYEN]
                Case 2:20-mj-00392-BAT Document 1 Filed 07/01/20 Page 2 of 13



 1 STATE OF WASHINGTON                  )
                                        )
 2
     COUNTY OF KING                     )
 3
 4                                           AFFIDAVIT
 5         I, Mitchel Vanicek, being first duly sworn on oath, depose and say:
 6                                          BACKGROUND
 7         1.       I am a United States Postal Inspector with the United States Postal
 8 Inspection Service, assigned to the Seattle Division Headquarters office in Seattle
 9 Washington, and have been employed as a Postal Inspector for fifteen years. I am
10 authorized to conduct investigations on behalf of the United States Postal Inspection
11 Service. I have previously conducted investigations involving federal violations of Title
12 18, United States Code, 1956(a)(1) (Laundering of Monetary Instruments), Section 1343
13 (Wire Fraud), Section 1344 (Bank Fraud), and other federal crimes. I have previous
14 experience regarding the collection and analysis of computer evidence in relation to
15 criminal investigations. I have received extensive training in financial crimes
16 investigations including: Financial Records Examination and Analysis, Interview and
17 Interrogation Techniques, Bank Secrecy Act Data and Funds Transfers, Money
18 Laundering, Fraud and Identity Theft, the Dark Web, and other Financial Crimes related
19 trainings, seminars, conferences, and events
20         2.       Duties, Training & Experience. As part of my duties, I investigate the
21 use of the U.S. mails to illegally mail and receive controlled substances, the proceeds of
22 drug trafficking, as well as other instrumentalities associated with drug trafficking, in
23 violation of Title 21, United States Code, Sections 841(a)(1) (distribution and possession
24 with intent to distribute controlled substances), and 843(b) (unlawful use of a
25 communication facility, including the U.S. mails, to facilitate the distribution of
26 controlled substances and proceeds from the sale thereof). As set forth below, my
27 training and experience includes identifying parcels with characteristics indicative of
28 criminal activity. During the course of my employment with Postal Inspection Service, I
     AFFIDAVIT OF MITCHEL VANICEK - 1                                        UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO# 2020R00527 [VONG to NGUYEN]
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:20-mj-00392-BAT Document 1 Filed 07/01/20 Page 3 of 13



 1 have participated in many criminal investigations involving suspicious parcels and
 2 controlled substances.
 3         3.       The information contained in this affidavit is based upon knowledge I
 4 gained from my investigation, my personal observations, my training and experience, and
 5 investigation by other law enforcement officers. Because the purpose of this affidavit is
 6 limited to setting forth probable cause to search the SUBJECT PARCEL described
 7 below, I have not set forth every fact of which I am aware pertaining to the investigation.
 8         4.       Through my training and experience, I am aware the United States Postal
 9 Service (USPS) mail system is often used to transport controlled substances and/or the
10 proceeds from the sale of controlled substances throughout the United States. I have
11 learned and observed that sometimes drug traffickers put controlled substances and
12 proceeds in the same parcel. I also know drug traffickers prefer mail/delivery services
13 such as Express and Priority Mail because of the reliability of these services, as well as
14 the ability to track the article’s progress to the intended delivery point. When a drug
15 trafficker learns a mailed article has not arrived as scheduled, he/she can become
16 suspicious of any delayed attempt to deliver the item.
17         5.       In addition, I am aware the USPS Express and Priority Mail services were
18 custom-designed to fit the needs of businesses by providing overnight delivery for time
19 sensitive materials. Business mailings often contain typewritten labels, are in flat
20 cardboard mailers, and usually weigh less than eight (8) ounces. In addition, businesses
21 using corporate charge accounts print their account number on the Express and Priority
22 Mail label in order to expedite transactions with USPS.
23         6.       Based on my training and experience concerning the use of Express and
24 Priority Mail for the transportation of controlled substances and/or proceeds, I am aware
25 that these parcels usually contain some or all of the following characteristics (which are
26 different than characteristics of parcels being sent by legitimate businesses):
27                  a.    Unlike typical Express and Priority Mail business mailings which
                          usually have typed labels, parcels containing controlled substances
28
                          and/or proceeds often have handwritten address information. In
     AFFIDAVIT OF MITCHEL VANICEK - 2                                       UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO# 2020R00527 [VONG to NGUYEN]
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:20-mj-00392-BAT Document 1 Filed 07/01/20 Page 4 of 13



 1                        addition, the address information often contains misspelled words or
                          incomplete/incorrect addresses. This is done in an effort to help
 2
                          conceal the true identities of the individuals involved.
 3
                    b.    The handwritten label on Express and Priority Mail parcels
 4
                          containing controlled substances and/or proceeds do not contain a
 5                        business account number and/or credit card number. This often
                          indicates that the sender likely paid cash. A credit card or business
 6
                          account number would more likely enable law enforcement officers
 7                        to connect the parcel to identifiable individuals.
 8
                    c.    Express and Priority Mail parcels containing controlled substances
 9
                          and/or proceeds are often distinguishable from typical business
10                        mailings as they do not bear any advertising on the mailing
                          container/box, and are typically mailed from one individual to
11
                          another.
12
13                  d.    The sender and/or recipient addresses on Express and Priority Mail
                          parcels containing controlled substances and/or proceeds are often
14
                          either fictitious, or are persons not associated with the addresses
15                        listed in USPS or law enforcement databases.
16
                    e.    The zip codes for the sender addresses on Express and Priority Mail
17
                          parcels containing controlled substances and/or proceeds are often
18                        different from the zip codes of the post offices from where the
                          parcels were mailed.
19
20
                    f.    Express and Priority Mail parcels containing controlled substances
21                        and/or proceeds are often heavily taped with tape on the seams of the
                          parcel, in an apparent effort to conceal scent.
22
23
                    g.    Express and Priority Mail parcels containing controlled substances
24                        and/or proceeds often include a waiver of signature requirement
                          upon delivery.
25
26         7.       Agents who encounter a parcel with any or all of the above characteristics
27 often further scrutinize the parcel by, among other tactics, conducting address
28
     AFFIDAVIT OF MITCHEL VANICEK - 3                                        UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     USAO# 2020R00527 [VONG to NGUYEN]
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                Case 2:20-mj-00392-BAT Document 1 Filed 07/01/20 Page 5 of 13



 1 verifications using law enforcement databases and conducting trained narcotic-detecting
 2 canine examinations.
 3                                  ITEM TO BE SEARCHED
 4         8.       As set forth in Attachment A, this affidavit is made in support of an
 5 application for a search warrant for one USPS Priority Mail Express parcel, hereinafter
 6 referred to as “SUBJECT PARCEL.” SUBJECT PARCEL is believed to contain
 7 controlled substances or proceeds from the sale of controlled substances. SUBJECT
 8 PARCEL is further described as follows: One Priority Mail parcel addressed to “Kim
 9 Nguyen, 16214 114th AVE SE, Renton, WA 98055,” with a return address of “Kelly
10 Vong, 2314 Pine Ridge Rd, Naples, FL 34109.” This parcel is a flat rate parcel
11 measuring approximately 12” x 9” x .75”. The parcel weighs approximately 1 pound and
12 9.4 ounces. This parcel is postmarked June 24, 2020, from Naples, FL, and carries $7.75
13 in postage. The tracking number associated with the parcel is 9505 5127 4626 0176 8946
14 50.
15                                        ITEMS TO BE SEIZED
16         9.       The application requests that law enforcement officers and agents be
17 authorized to seize the following from the SUBJECT PARCEL, which constitute the
18 fruits, instrumentalities, and evidence of mailing and distribution of controlled substances
19 in violation of Title 21, United States Code, Sections 841(a)(1) (distribution and
20 possession with intent to distribute controlled substances) and 843(b) (unlawful use of a
21 communication facility, including the U.S. mails, to facilitate the distribution of
22 controlled substances):
23                  a.     Controlled substances, including, but not limited to, cocaine, crack
                           cocaine, heroin, hashish, marijuana, methamphetamine, MDMA,
24
                           methadone, fentanyl, oxycodone, and Oxycontin;
25
                    b.     Monetary instruments, including but not limited to, currency, money
26                         orders, bank checks, or gift cards;
27
                    c.     Controlled substance-related paraphernalia;
28
     AFFIDAVIT OF MITCHEL VANICEK - 4                                         UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     USAO# 2020R00527 [VONG to NGUYEN]
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
                Case 2:20-mj-00392-BAT Document 1 Filed 07/01/20 Page 6 of 13



1                    d.    Documentary evidence relating to the purchase, sale, and/or
                           distribution of controlled substances;
2
3                    e.    Notes, letters and other items which communicate information
                           identifying the sender and/or recipient or pertaining to the contents
4                          of the mailing; and
5
                     f.    Fingerprints and/or handwriting, to identify who handled and/or
6                          mailed the parcel.
7
                                      THE INVESTIGATION
8
            10.      On June 26, 2020, the U.S. Postal Inspection Service was conducting an
9
     interdiction, investigating parcel information in many parts of Washington State,
10
     including Renton, WA. The emphasis for the interdiction was targeting inbound Express
11
     and/ or Priority Mail parcels and envelopes possibly containing narcotics and/ or
12
     monetary proceeds derived from illegal drug trafficking activity.
13
            11.      The SUBJECT PARCEL was initially identified as a suspicious parcel due
14
     to the fact that the parcel is marked with a handwritten label. In addition, the SUBJECT
15
     PARCEL was shipped from Naples, Florida. I know through my training and experience
16
     that Washington is a source state for marijuana parcels shipped to other states including
17
     Florida.     Postage for the SUBJECT PARCEL was paid in cash. I know through my
18
     training and experience that these are tactics commonly used by drug traffickers using the
19
     U.S. Mails in an attempt to elude detection by law enforcement.
20
            12.      On June 27, 2020, the SUBJECT PARCEL arrived at the Renton,
21
     Washington Post Office. I telephoned the Renton Post Office and instructed them to
22
     forward the SUBJECT PARCEL to the Postal Inspection Service office located at 301
23
     Union Street, Seattle, WA 98101. On June 29, 2020, the SUBJECT PARCEL arrived at
24
     301 Union Street, Seattle, WA 98101. Also on June 29, 2020, I telephoned Detective
25
     Sturgill who is a trained narcotics dog handler. Sturgill was first available to meet me on
26
     June 30, 2020.
27
            13.      I checked law enforcement and US Postal databases and found 16214 114th
28
     AVE SE, Renton, WA 98055 is a true and deliverable address and Kim Nguyen does
      AFFIDAVIT OF MITCHEL VANICEK - 5                                        UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      USAO# 2020R00527 [VONG to NGUYEN]
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:20-mj-00392-BAT Document 1 Filed 07/01/20 Page 7 of 13



 1 associate with the address. Please note, on May 11, 2020, your affiant seized $30,250.00
 2 in small bills, which were mailed to Kim Nguyen at this address. Your affiant also
 3 seized $11,000.00 in small bills, which were mailed to Kim Nguyen at this address on
 4 June 25, 2020.
 5         14.    I checked law enforcement and US Postal databases and found 2314 Pine
 6 Ridge Rd, Naples, FL 34109 is a true and deliverable address. I could not associate Kelly
 7 Vong to the address.
 8         15.    On June 30, 2020, I met Detective Sturgill and his narcotics detection dog
 9 “Apollo” at 10700 27th AVE S, Tukwila, WA 98168. At approximately 10:30 a.m., we
10 met at the aforementioned US Postal facility. At 10:38 a.m., Detective Sturgill and
11 Apollo searched a large warehouse room at the aforementioned Post Office. Detective
12 Sturgill told me the dog did not alert to any odors of narcotics. At approximately 11:05
13 a.m., I placed the SUBJECT PARCEL in the same warehouse room out of the view of
14 Apollo and Detective Sturgill. At approximately 11:15 a.m., Detective Sturgill again
15 searched the warehouse room with his narcotics detection dog Apollo. At approximately
16 11:18 a.m., Detective Sturgill observed an immediate change in Apollo’s posture and
17 behavior when Apollo performed a “sit,” alerted to the odor of narcotics emanating from
18 the location where I had hidden the SUBJECT PARCEL. Detective Sturgill’s affidavit
19 describing canine Apollo’s training and qualifications are attached to this affidavit and
20 incorporated by reference.
21         16.    The SUBJECT PARCEL was referred to me for further investigation and
22 search warrant preparation and is currently stored at the U.S. Postal Inspection Service
23 office located at 301 Union Street, Seattle, WA 98101.
24 //
25 //
26 //
27
28
     AFFIDAVIT OF MITCHEL VANICEK - 6                                       UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     USAO# 2020R00527 [VONG to NGUYEN]
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:20-mj-00392-BAT Document 1 Filed 07/01/20 Page 8 of 13



1                                         CONCLUSION
2           18.    Based on the facts set forth in this Affidavit, as well as the attached
3 affidavit (incorporated herein by reference) of Detective Sturgill, I believe there is
4 probable cause to conclude that the SUBJECT PARCEL contains controlled substances,
5 currency, documents, or other evidence, more fully identified in Attachment B, that
6 relates to the mailing and distribution of controlled substances, in violation of Title 21,
7 United States Code, Sections 841(a)(1) (distribution and possession with intent to
8 distribute controlled substances) and 843(b) (unlawful use of a communication facility,
9 including the U.S. mails, to facilitate the distribution of controlled substances).
10
11
12
                                                Mitchel Vanicek, Affiant
13
                                                U.S. Postal Inspector
14                                              United States Postal Inspection Service
15
            The above-named agent provided a sworn statement attesting to the truth of the
16
     contents of the foregoing affidavit by telephone on this 1st day of July, 2020.
17
18
19
20                                              Hon. BRIAN A. TSUCHIDA
                                                Chief United States Magistrate Judge
21
22
23
24
25
26
27
28
      AFFIDAVIT OF MITCHEL VANICEK - 7                                         UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      USAO# 2020R00527 [VONG to NGUYEN]
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
            Case 2:20-mj-00392-BAT Document 1 Filed 07/01/20 Page 9 of 13



1                                   ATTACHMENT A
                                    Parcel to be searched
2
3         19.   One Priority Mail parcel addressed to “Kim Nguyen, 16214 114th AVE SE,
4 Renton, WA 98055,” with a return address of “Kelly Vong, 2314 Pine Ridge Rd, Naples,
5 FL 34109.” This parcel is a flat rate parcel measuring approximately 12” x 9” x .75”.
6 The parcel weighs approximately 1 pound and 9.4 ounces. This parcel is postmarked
7 June 24, 2020, from Naples, FL, and carries $7.75 in postage. The tracking number
8 associated with the parcel is 9505 5127 4626 0176 8946 50.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ATACHMENT A - 1                                                    UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     PARCEL TO BE SEARCHED
                                                                         SEATTLE, WASHINGTON 98101
     USAO# 2020R00527 [VONG TO NGUYEN]                                         (206) 553-7970
             Case 2:20-mj-00392-BAT Document 1 Filed 07/01/20 Page 10 of 13



1                                        ATTACHMENT B
                                          Items to be seized
2
3
            The following items that constitute evidence, instrumentalities, or fruits of
4
     violations of Title 21, United States Code, Section(s) 841(a)(1) and 843(b), unlawful use
5
     of a communication facility, including the U.S. mails, to facilitate the distribution of
6
     controlled substances:
7
                   a.     Controlled substances, including, but not limited to, cocaine, crack
8                         cocaine, heroin, hashish, marijuana, methamphetamine, MDMA,
                          methadone, fentanyl, oxycodone, and Oxycontin;
9
10                 b.     Monetary instruments, including but not limited to, currency, money
                          orders, bank checks, or gift cards;
11
12                 c.     Controlled substance-related paraphernalia;

13                 d.     Documentary evidence relating to the purchase, sale, and/or
14                        distribution of controlled substances;

15                 e.     Notes, letters and other items which communicate information
                          identifying the sender and/or recipient or pertaining to the contents
16
                          of the mailing; and
17
                   f.     Fingerprints and/or handwriting, to identify who handled and/or
18                        mailed the parcel.
19
20
21
22
23
24
25
26
27
28
      ATACHMENT B - 1                                                         UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      ITEMS TO BE SEIZED
                                                                               SEATTLE, WASHINGTON 98101
      USAO# 2020ROO527 [VONG TO NGUYEN]                                              (206) 553-7970
         Case 2:20-mj-00392-BAT Document 1 Filed 07/01/20 Page 11 of 13




K-9 AFFIDAVIT - 1
USAO# 2020R00527 [VONG to NGUYEN]
         Case 2:20-mj-00392-BAT Document 1 Filed 07/01/20 Page 12 of 13




K-9 AFFIDAVIT - 2
USAO# 2020R00527 [VONG to NGUYEN]
         Case 2:20-mj-00392-BAT Document 1 Filed 07/01/20 Page 13 of 13




K-9 AFFIDAVIT - 3
USAO# 2020R00527 [VONG to NGUYEN]
